DETAILED ACTION
Claims 1-2, 4-5, 7-9, 11 and 13-15 are currently presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 101 rejection of the claims is Maintained. 
Regarding Applicant’s first argument of “in the claimed method, particularly in the claimed group functioning, there are two different modes, in which (i) the virtual crown and the fixture are simultaneously moved/rotated when moving/rotating the virtual crown (1st mode, enabling 'simultaneous' movement/rotation of the virtual crown and the fixture), and (ii) only the fixture is independently moved/rotated when moving/rotating the fixture, while the virtual crown remains its position (2nd mode, enabling 'independent' movement/rotation of the fixture)”, by By these features enabling two different modes specified above, it is not necessary for the user to deactivate the grouping function when he or she wants to move/rotate the fixture independently from other objects after activating the grouping function, which provides more convenient modeling method to the user. The Examiner respectfully disagrees and notes this 
Regarding Applicant’s second argument of “in the claimed method, a size of the virtual crown is restricted to be increased by alarming not to go over a boundary surface of a maximum convexity of a tooth which is adjacent to the virtual crown when the size of the virtual crown is modified, upon activation of a limitation setting function”, by these features of restricting the size modification by alarming, the use can easily recognize by alarming whether the size modification is properly made or not. The Examiner respectfully disagrees and notes this limitation does not provide any improvement to the function of the computer or the field of software modeling. (2106.05(a)) The specification does not provide any details of how the computer or modeling system is improved.
Regarding Applicant’s third argument of “in the claimed method, the maximum convexity of each tooth of the natural or artificial teeth is constantly displayed, even when a slice of the image model is changed.”, by these features it is convenient that users can check whether the position adjustment of the implant object is proper or not without changing the slice. The Examiner respectfully disagrees and notes this limitation does not provide any improvement to the function of the computer or the field of software modeling. (2106.05(a)) The claims are generally linking the use of the judicial exception to the user interface and or display. (MPEP 2106.05(h))
Therefore, the 101 rejection of the claims Maintained
Following Applicants arguments and amendments, the 103 rejection of the claims is Withdrawn. 
In light of the amendments and arguments made by Applicant, the 103 rejection of the claims is Withdrawn.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-9, 11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a multi-dimensional model, placing an implant in that model, moving grouped objects that include a crown and a fixture. 
Step 1: Claims 1-2, 4-5 and 7 are directed to a method, which as a process is a statutory category of invention. Claim 8 is directed to a computer readable medium, which is a manufacture, which is a statutory category of invention. Claim 9, 11 and 13-15 are directed to a device, which is an apparatus, which is a statutory category of invention. Therefore, claims 1-2, 4-5, 7-9, 11 and 13-15 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 8 and 9 are directed to the abstract idea of dental implant treatment planning for a crown based on the arrangement of a patients teeth, constituting an abstract idea based on mental processes related to concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. generating, a multi-dimensional image model corresponding to a teeth arrangement of a patient;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Similarly, the limitation of “placing, in the image model multiple objects that form a dental implant;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation of “activating or deactivating a grouping function according to a user's selection;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation of “upon activation of the grouping function, grouping, two or more of the multiple objects; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation of “moving or rotating, relative to the teeth arrangement the grouped multiple objects together so that relative position relationship of the grouped multiple objects is maintained when one of the grouped multiple objects is moved or rotated;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation wherein the grouped multiple objects include a virtual crown and a fixture, and” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation of “wherein, when the virtual crown is moved or rotated, the virtual crown and the fixture are configured to move or rotate simultaneously about a center axis of the virtual crown, and when the fixture is moved or rotated, only the fixture is configured to independently move or rotate while the virtual crown remains its position,” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation of “the method further comprising: identifying natural or artificial teeth and one or more occlusal surf aces in the teeth arrangement;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation of “setting limit ranges where the multiple objects can be placed; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper. Additionally, the limitation of “detecting a maximum convexity of each tooth of the natural or artificial teeth and displaying the maximum convexity of each tooth in the image model,” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human wherein an execution of a command for position movement, rotation, or size modification of the multiple objects is made within the limit ranges,” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind, including an observation, evaluation, judgment, or opinion, or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 9 are directed to methods performed by a processor and memory that perform the steps of the abstract idea. The system is recited at a high level of generality in the claims, such that it amounts to no more than mere instructions to apply the exception using a generic computing system. The additional elements do not impose any meaningful limits on practicing the abstract idea. There is no improvement to the functioning of the computer itself, to any technology or technical field, or to a display. Additionally, the claims generally link the use of the judicial exception to a particular technological environment or field of use. The claims, as a whole, do not integrate the abstract idea into a practical application.
Step 2B: Claims 1, 8 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. memory, processor, display), when considered both individually and in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 11 are directed to moving the fixture and the crown if the size of the crown is changed, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 4 is directed to setting the limit ranges, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 5 is directed to setting the limit ranges, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 7 is directed to marking the maximum convexity of natural teeth, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 13 is directed to resetting a range, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 14 is directed to storing and importing stored objects, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 15 is directed to detecting a convexity of teeth, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Accordingly, claims 1-2, 4-5, 7-9, 11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more. 

Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 11 and 13-15 objected to as being dependent upon a 35 U.S.C. 101 rejected base claim, but would be allowable if amended to overcome the 35 U.S.C. 101 rejection. The limitations of displaying the maximum convexity of each tooth in the image model, wherein the maximum convexity of each tooth of the natural or artificial teeth is constantly displayed, even when a slice of the image model is changed are not disclosed or suggested in the prior art of record when considered alone or in combination. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao USPPN 2012/0197620: Teaches setting error limits for the simulation as well as the movement and rotation of the dental model.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                                                                                                                                                                                                        
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        



/BRIAN S COOK/Primary Examiner, Art Unit 2127